ORDER

PER CURIAM.
Allen J. Wills appeals from a judgment entered upon a jury verdict finding him guilty of manufacturing a controlled substance, possession of methamphetamine paraphernalia, and possession of a controlled substance. He was sentenced as a prior drug offender to concurrent terms of four and five years for the possession counts to run consecutively with a 25 year sentence for the manufacturing count. We find no error and affirm.
No jurisprudential purpose would be served by a written opinion reciting the detailed facts and restating principles of law. The parties have been furnished with a memorandum opinion for their information only, which sets forth the facts and reasons for this order.
We affirm the judgment pursuant to Rule 30.25(b).